Title: To James Madison from John Armstrong, 25 December 1804
From: Armstrong, John
To: Madison, James


Dear Sir,
Paris 25. December 1804.
Enclosed is my account with the United States, for the six months which have elapsed since my appointment.

I have, within a few days, made a small payment to Mr Appleton, our Commercial Agent at Calais, and have allowed him 5 pr. cent on his disbursements; not that I found any authority in the law to do so, nor in the usage of my predecessor, but because the thing appeared to me highly reasonable in itself, and because sufficient evidence was given, that a similar claim had been allowed to Mr Fenwick by the Treasury Department of the United States. Still, as that may not be a settled principle with that department, & the allowance to Mr Fenwick may have grown out of some circumstances peculiar to his case, I shall stop where I am, and await your directions how to proceed under any similar claim.
Mr Skipwith alone of the Commission for the investigation of claims under the Convention, has drawn his Salary here. The other gentlemen composing the Board, declined taking an order for the balance of monies appropriated to the discharge of expenses incident to that investigation, and I having no authority to exceed that sum, it became necessary that they should transmit their accounts directly to you. With the greatest possible regard I am Dear Sir Yr. most obedt hum. Servant
John Armstrong.
